DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the amendments received after a Non-Final Rejection on 09 December 2020. Claims 1-9, 11-13 and 15-21 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over DiPietropolo (U.S. Patent 4,751,922) in view of White (U.S. Patent Application Publication 2007/0161427), Reinold (U.S. Patent 1,831,752) and Gauthier et al. (U.S. Patent Application Publication 2016/0007976).
Regarding claims 1-6, DiPietropolo discloses (as to part of claim 1) a method of manufacturing an orthopedic tool (i.e. medullary reamer) capable of preparing a bone comprising providing or receiving a coupling member (4), the coupling member comprising a first material (e.g. metal), the coupling member capable of being attached to a torque-providing driving tool (i.e. drive mechanism, see column 4, lines 59-63); providing a work member (3) comprising a second material (e.g. a metal, see column 4, lines 39-40), the work member capable of interfacing with the bone to prepare the bone; and injecting a third polymeric material (e.g. thermoplastic, see claims 1 and 2) to form as to part of claim 2) the flexible shaft comprises a solid polymeric shaft (see Abstract, column 3, lines 45-47, and claim 2), wherein (as to claim 3) the flexible shaft comprises a continuous polymeric shaft extending from the coupling member to the work member, wherein (as to claim 4) the third polymeric material is adapted to transmit substantially all the rotational motion and torque from the coupling member to the work member (i.e. due to the design of the tool, and there being no additional elements between the coupling member and the work member, substantially all of the motion and torque is transmitted through the polymeric material of the shaft), wherein (as to part of claim 5) the first material and the second material are a same type of material (i.e. metal), and wherein (as to part of claim 6) the first and second material are more rigid than the third polymeric material (see Figures 1-2, and column 2, line 62 – column 5, line 6).
DiPietropolo disclose the claimed method except for (as to the remainder of claim 1) providing, receiving or manufacturing a mold; providing or receiving the as to the remainder of claim 2) the shaft is formed during an overmolding process, and wherein (as to the remainder of claims 5 and 6) the first and second materials are polymeric materials of a same type. White teaches a method of manufacturing an orthopedic tool (205) comprising providing or receiving a coupling member (220) comprising a first polymeric material (see paragraph 0044), the coupling member being provided by injection molding (see paragraph 0044); providing a work member (225) comprising a second polymeric material (see paragraph 0044), the work member being provided by injection molding (see paragraph 0044), wherein the first and second materials are a same type (i.e. injection molded materials) (see Figures 7-10, and paragraph 0044). Reinold teaches a method of manufacturing a tool (see Figure 2) comprising a shaft (10); a coupling member (3); and a work member (1), wherein the shaft is formed by overmolding (i.e. where 10 is molded over 4 and 5, see Figure 2), and wherein the shaft extends from a first overmolded connection (i.e. connection defined by interaction between 5 and 7) to the coupling member, and a second overmolded connection (i.e. connection defined by interaction between 4 and 6) to the work member (see Figures 1 and 3, and page 2, lines 33-112). Gauthier et al. teach a method of manufacturing a tool (200) comprising a shaft (224); a coupling member (220); and a work member (222), wherein portions of 
Regarding claims 9 and 11, DiPietropolo discloses (as to part of claim 9) a method of manufacturing an orthopedic tool (i.e. medullary reamer) capable of preparing a bone comprising providing or receiving a coupling member (4), the coupling member capable of being attached to a torque-providing driving tool (i.e. drive mechanism, see column 4, lines 59-63); providing or receiving a work member (3), the work member capable of interfacing with the bone to prepare the bone; injecting a polymeric material (e.g. thermoplastic, see claims 1 and 2) to form a flexible shaft (2) as to claim 11) the polymeric material is adapted to transmit substantially all the rotational motion and torque from the coupling member to the work member (i.e. due to the design of the tool, and there being no additional elements between the coupling member and the work member, substantially all of the motion and torque is transmitted through the polymeric material of the shaft) (see Figures 1-2, and column 2, line 62 – column 5, line 6).
DiPietropolo disclose the claimed method except for (as to the remainder of claim 9) providing or receiving the coupling member to a mold; providing or receiving the work member to the mold; and injecting the polymeric material into the mold to form the flexible shaft extending from a first overmold connection to the coupling member at the first end portion of the flexible shaft to a second overmold connection to the work member at the second end portion of the flexible shaft, wherein the shaft is formed during an overmolding process. White teaches a method of manufacturing an .
Claims 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over DiPietropolo (U.S. Patent 4,751,922) in view of Reinold (U.S. Patent 1,831,752) and Gauthier et al. (U.S. Patent Application Publication 2016/0007976).
DiPietropolo discloses (as to part of claim 13) a flexible orthopedic tool (i.e. medullary reamer) capable of preparing a bone of a patient comprising a flexible shaft (1) having a length (i.e. length defined between 3 and 4 as best seen in Figure 1) extending from a first end portion (i.e. portion engaging 4) to a second end portion (i.e. portion engaging 3), the flexible shaft comprising a solid polymeric material (see claim 2) capable of bending into a curved shape (i.e. shape as best seen in Figure 2) (see Abstract, column 3, lines 45-47, and claim 2); a coupling member (4) coupled to (see column 4, lines 57-59) the first end portion, the coupling member capable of being attached to a torque-providing driving tool (i.e. drive mechanism), the coupling member capable of receiving a rotational motion and torque from the torque-providing driving tool and to transmit the rotational motion and torque through the flexible shaft (see column 4, lines 59-63); and a work member (3) coupled to (see column 4, lines 36-38) the second end portion, the work member capable of receiving the rotational motion and torque from the flexible shaft and to interface with the bone (see column 3, lines 55-59), wherein the solid polymeric material is capable of carrying and transmitting substantially all of the rotational motion and torque from the coupling member to the work member (i.e. due to the design of the tool, and there being no additional elements between the coupling member and the work member, substantially all of the motion and torque is as to part of claim 15) the flexible shaft comprises a continuous shaft extending from a first connection (i.e. connection defined between 2 and 4) to the coupling member, to a second connection (i.e. connection defined between 2 and 3) to the work member, wherein (as to claim 16) the flexible shaft is capable of bending from an unbent state to a bent state or the bent state to the unbent state while transmitting rotational motion and torque (i.e. due to the flexible nature of the shaft) (see Figures 1-2, and column 2, line 62 – column 5, line 6).
	DiPietropolo discloses the claimed invention except for wherein (as to the remainder of claim 13) the flexible shaft is formed by injection overmolding, and wherein (as to the remainder of claim 15) the first and second connections are overmolded connections. Reinold teaches the use of a tool (see Figure 2) comprising a shaft (10); a coupling member (3); and a work member (1), wherein the shaft is formed by overmolding (i.e. where 10 is molded over 4 and 5, see Figure 2), and wherein the shaft extends from a first overmolded connection (i.e. connection defined by interaction between 5 and 7) to the coupling member, and a second overmolded connection (i.e. connection defined by interaction between 4 and 6) to the work member (see Figures 1 and 3, and page 2, lines 33-112). Gauthier et al. teach a method of manufacturing a tool (200) comprising a shaft (224); a coupling member (220); and a work member (222), wherein portions of the tool are formed by injection molding (see claim 14), and wherein portions of the tool are provided or received within a mold during the method of manufacturing (see Figures 10-15, and paragraphs 0034-0036). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .
	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over DiPietropolo (U.S. Patent 4,751,922) in view of Reinold (U.S. Patent 1,831,752) and Gauthier et al. (U.S. Patent Application Publication 2016/0007976), as applied to claim 13 above, further in view of Victor et al. (U.S. Patent Application Publication 2016/0346909).
	DiPietropolo discloses the claimed invention except for wherein (as to claim 17) the coupling member comprises a central load carrying body coupled to an outer locating body, wherein the central load carrying body is adapted to carry a majority of a load received from the torque-providing driving tool, and wherein the outer locating body is adapted to locate the coupling member relative to the work member, and wherein (as to claim 18) the central load carrying body is formed of a first material, and wherein the outer locating body is formed of a second polymeric material that is more rigid than the polymeric material of the flexible shaft. Victor et al. teach the use of a tool (see Figure 2) comprising a shaft (28); and a coupling member (i.e. member defined by 16 and 18), wherein the coupling member comprises a central load carrying body (16) coupled to an outer locating body (18), wherein the central load carrying body is capable of carrying (i.e. due to the connection between 24 and 26) a majority of a load (i.e. torque) received from a torque-providing driving tool (e.g. a drill), and wherein the outer locating body is .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over DiPietropolo (U.S. Patent 4,751,922) in view of Reinold (U.S. Patent 1,831,752) and Gauthier et al. (U.S. Patent Application Publication 2016/0007976), as applied to claim 13 above.
DiPietropolo in view of Reinold and Gauthier et al. disclose the claimed invention except for wherein the length of the flexible shaft is in a range between 2 and 10 inches. DiPietropolo sets forth that the length of the flexible shaft is a result effective variable, wherein the length of the flexible shaft may be varied to meet specific requirements (see .
	Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over DiPietropolo (U.S. Patent 4,751,922) in view of Reinold (U.S. Patent 1,831,752) and Gauthier et al. (U.S. Patent Application Publication 2016/0007976), as applied to claim 13 above, in view of Dougherty et al. (U.S. Patent Application Publication 2017/0100136), Nelson et al. (U.S. Patent Application Publication 2008/0140078), and Victor et al. (U.S. Patent Application Publication 2016/0346909).
DiPietropolo in view of Reinold and Gauthier et al. disclose the claimed invention except for wherein the flexible shaft is flexible to bend in a range between 10 and 90 degrees while rotating at a speed in a range between 200 - 1000 rpm under a torque load in a range between 0.1 and 1.0 newton-meters (Nm). Dougherty et al. teach the use of an orthopedic tool (400) comprising a flexible shaft (452) capable of bending in a range between 0 and 90 degrees (see Figures 16 and 17, and paragraphs 0066 and 0098). Nelson et al. teach the use of an orthopedic tool (500) comprising a flexible shaft (520) capable of operating at a speed in the range of 600-1200 rpm (see Figure 5, and paragraph 0031). Victor et al. teach the use of a tool (see Figure 2) comprising a shaft .
Allowable Subject Matter
Claims 7-8, 12 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
The applicant's arguments filed 09 December 2020 have been fully considered but they are not persuasive.
	Regarding the DiPietropolo reference, that applicant argues that DiPietropolo fails to describe the claimed solid polymeric shaft, and that the term “solid” is taken out of context in the rejection. As explained in the rejections above, the Abstract of DiPietropolo clearly states that “the shaft is comprised of a single solid element.” Also, a plain/ordinary meaning of the term “solid” is of definite shape and volume; not liquid or gaseous (definition taken from https://www.thefreedictionary.com/solid). The fact that the shaft comprises a central longitudinal bore is irrelevant to the statement in the 
	Regarding the Reinold reference, the applicant argues that modifying the DiPietropolo reference in view of the Reinold reference would destroy the purpose of the tool of DiPietropolo. In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references (see In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)). The Reinold reference was not relied upon for the flexible shaft. Reinold was relied upon for the teachings of overmolding a coupling member and a work member to a shaft. Therefore, it is the examiner’s position that the teachings of Reinold in no way would destroy the intended purposes of the tool of DiPietropolo.
In response to applicant's argument that Reinold is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention (see In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992)). In this 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110.  The examiner can normally be reached on TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775